Citation Nr: 0938853	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in pertinent part, denied 
service connection for diabetes mellitus due to herbicide 
exposure, and found that no new and material evidence had 
been presented to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD).  

The Veteran filed a notice of disagreement with the August 
2004 rating decision and the RO issued a statement of the 
case for all issues.  When the Veteran filed a March 2006 
substantive appeal (VA Form 9) he noted that he was 
"disputing the findings on [his] claim for diabetes 
mellitus, as [he] was in the waters offshore 
and also was in work parties that went ashore."  The Veteran 
made no mention 
of his claim for PTSD on his substantive appeal.  
Additionally, the Veteran's representative issued an April 
2006 statement in lieu of VA Form 646 where the only issue 
addressed as on appeal was the Veteran's claim for service 
connection for diabetes mellitus.  When a statement of the 
case addresses several issues, the substantive appeal must 
either indicate that the appeal is being perfected for all of 
the issues or must specify the issue being appealed.  
38 C.F.R. § 20.202 (2009).  In this case the Veteran 
specified that he was appealing the issue of service 
connection for diabetes mellitus, and thus the other issues 
(including whether new and material evidence had been 
submitted to reopen a claim for service connection for PTSD) 
were not appealed and are not before the Board at this time.  

However, in correspondence submitted in June 2009 the Veteran 
again requests service connection for PTSD and such matter is 
REFERRED to the RO for appropriate action.

The Veteran and his spouse appeared and testified at a 
personal hearing in August 2009 before the undersigned 
Veterans Law Judge sitting in St. Petersburg, Florida.  A 
transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the 
Veteran's service connection claim.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that his currently diagnosed diabetes 
mellitus type II is a result of exposure to herbicides during 
his service during the Vietnam era.  The Veteran specifically 
contends that he was exposed to herbicides while serving in 
the waters off of Vietnam, and during several excursions to 
the shores of Vietnam, including one 19 day stay near Chu 
Lai, Vietnam.  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  VA has stated that "service in the 
Republic of Vietnam" includes service on inland waterways.  
See 66 Fed. Reg. 23,166 (May 8, 2001) (emphasis added); see 
also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) 
(confirming VA's interpretation of § 3.307(a)(6)(iii) as 
requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption).  

The Veteran's contentions that he actually travelled ashore 
to retrieve mail and deliver equipment, and for a 19-day stay 
necessitated by the stranding of another ship, if proven, 
would entitle the Veteran to the 38 U.S.C. § 1116 and the 
corresponding VA regulations.  Additional attempts to obtain 
information regarding the Veteran's contentions of service on 
the landmass of Vietnam are needed prior to a decision on his 
claim.

The Veteran served on three ships during his service, the USS 
Isle Royale (AD-29), the USS Annapolis (AGMR-1), and the USS 
Zelima (AF 49).  A personnel diary of the USS Isle Royale 
from 1966 noted that the Veteran reported aboard that ship in 
April 1965.  Service personnel records also show that he 
served on the USS Annapolis beginning in April 1967 and on 
the USS Zelima beginning in July 1968 until October 1968.  
Personnel records contained in the claims folder do not 
indicate that the Veteran was ever on ground in Vietnam or in 
inland waterways in Vietnam.

The Veteran testified that in January 1967, when he was 
stationed on the USS Isle Royale, he was sent ashore at Chu 
Lai Vietnam to attempt to repair the engine of the LST 
Mahnomen County (912) which had run aground just off the 
shore.  An organization internet document contained in the 
claims folder noted that the LST Mahnomen County ran aground 
at Chu Lai during a typhoon on December 30, 1966.  The 
Veteran noted that he and other members of his crew were 
unable to fix the engine, and so instead were made to unload 
the concrete that the ship was carrying.  

The Veteran provided statements and testimony that he stayed 
in bunkers on shore at Chu Lai for 19 days, and submitted the 
"Biography of the USS Isle Royale D29", an online history 
of the ship, which noted a 19 day stay in Chu Lai.  
Unfortunately, the biography is from a commercial website, 
and there are no cites to the facts presented in the history.  
Additionally, the website provided is partially peer-
maintained, which retracts from its reliability as a factual 
source.  The Veteran also submitted buddy statements which 
relay that in January 1967 several repair crew companies from 
the USS Isle Royale were sent ashore to unload the LST 
Mahnomen, and that the Veteran was among the men sent.  The 
Veteran noted in a written statement from July 2004 that he 
was in Division A on board the USS Isle Royale, and a 
photocopy of the ship's book mentions the Veteran being a 
member of Division A.  

On remand an attempt should be made to obtain the ship/deck 
log from the USS Isle Royale for the period from December 30, 
1966 to January 30, 1967 to attempt to verify the incident 
regarding the LST Mahnomen County and whether crews were sent 
ashore.

The Veteran also testified that when he was stationed on the 
USS Annapolis he and his crew would be sent ashore to Cam 
Ranh Bay to pick up mail or to drop off radio equipment to 
destroyers that were anchored at Cam Ranh Bay.  A Navy 
website printout contained in the claims folder noted that 
the USS Annapolis was "sent to Vietnam to assist 
communications between naval units" in September 1965 and 
supported the U.S. 7th Fleet combat operations from January 
9, 1967 through January 29, 1968 (during part of this time 
period the Veteran was serving on board) and that in January 
1968, after the Pueblo (AGER-2) was captured, the USS 
Annapolis was stationed back off Vietnam to take over the 
duties of the Pueblo (the Veteran was still serving on 
board).  He additionally stated that while stationed aboard 
the USS Zelima, a refrigeration ship, he would also go ashore 
to pick up mail that could be delivered to other ships, as 
the USS Zelima delivered food.  Unfortunately, the Veteran 
was unable to provide any specific dates as to when he went 
ashore to gather mail or drop off equipment, and as such 
these incidents cannot be verified.  If he can provide such 
dates within a two month time frame, attempts to obtain ships 
logs for that identified period should be made.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official 
sources the ship/deck logs for the USS 
Isle Royale for the time period from 
December 30, 1966 through January 30, 
1967, in an effort to corroborate the role 
of the USS Isle Royale in assisting the 
stranded LST Mahnomen County in Chu Lai, 
and whether crews went ashore at that 
time.

2.  Ask the Veteran to provide the dates 
within a two month period of time of when 
he went ashore while serving on the USS 
Annapolis and the USS Zelima.  If 
sufficient information is provided, 
ship/deck logs for those periods should be 
requested.  

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


